DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11 and claims dependent thereon, the limitation "wherein the bio-information includes information of at least one of…" is indefinite. The scope of "including information of" is unclear. The claim limitation does not appear to clearly indicate that the bio-information is limited to one of the recited parameters, but instead appears to merely indicate that whatever bio-information is estimated "includes information of" said parameters. Is this intended to indicate that the bio-information is merely related to/correlated with at least one of the claimed parameters, but their determination is not required, or intended to be limited to an actual estimation of at least one of the recited parameters (e.g., wherein estimating the bio-information comprises estimating a blood sugar level). Additionally, as the parameters are only listed in the specification with no further explanation, the difference between "blood sugar" and "glucose intake" is not clear. Similarly, the scope of and/or difference between "body water," "extracorporeal water," and "total body water" is not clear. It is unclear to what the term "calories" refers (calories consumed? calories burned?).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
Assuming the limitations of claim 11 are intended to indicate that at least one of the recited parameters is estimated, Applicant sufficiently discloses an algorithm for estimating blood sugar based on FMD and a fasting blood sugar level (e.g., ¶¶ [0063]-[0064]). However, Applicant fails to sufficiently disclose an algorithm that does not include use of a fasting blood sugar level in estimating a blood sugar. Specifically, Applicant fails to disclose an algorithm for estimating blood sugar based on a feature(s) alone. Applicant further fails to disclose any algorithm for each of the remaining claimed parameters. These parameters are briefly and generically mentioned in the specification as filed, without any information or guidance provided as to the scope of some of the terms, how/if each of the parameters affects any of the disclosed features that may be determined from ultrasound images, etc. Accordingly, the full scope of claim 11 lacks sufficient support in the application as filed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-29 recite the steps of estimating a change in a diameter of the blood vessel using the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel; acquiring at least one feature based on the estimated change in the diameter of the blood vessel; and estimating bio-information based on the feature(s). These steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by a processor nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the estimating step encompasses a user manually/mentally estimating diameter from an acquiring ultrasound image. The acquiring step encompasses a user mentally/manually observing parameters on, e.g., a plot of arterial diameter data. The estimating step encompasses a user manually/mentally using these parameters to assess or evaluate, in any way he/she desires, bio-information. Also, these steps appear commensurate in scope to those routinely performed by professionals in estimating flow-mediated dilation, as acknowledged by Applicant (e.g., ¶ [0003]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 This judicial exception is not integrated into a practical application. The claims recite the additional elements of the processor for implementing the abstract idea; an ultrasound image acquirer and a pressurizer. The image acquirer and pressurizer are recited at a high level of generality and used only for gathering data (e.g., images) necessary for performing the abstract idea. Similarly, the processor is recited at a high-level of generality (i.e., as a generic processor performing measuring and estimating functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the data gathering elements are recited at a high level of generality and are well-known, routine and/or conventional in the art. Specifically, as noted above, Applicant acknowledges these elements are used in the assessment of FMD. This is further supported by the prior art cited herein. Mere instructions to apply an exception using a generic computer component and/or appending insignificant, well-understood, routine and/or conventional extrasolution activities/elements cannot provide an inventive concept. Accordingly, claims 1-29 are ineligible. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 12-13, 19-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0119741 A1 (Friedman).
Regarding claim 1, Friedman teaches an apparatus for estimating bio-information, the apparatus comprising:
an ultrasound image acquirer configured to acquire ultrasound images of an object (ultrasound transducer 28 and processor of ultrasound system 16; ¶ [0035]);
a pressurizer configured to apply pressure to the object to occlude a blood vessel (blood pressure cuff 24 of the blood pressure monitor 14; ¶ [0016]); and
a processor (processor of ultrasound system 16 and/or patient monitor 20) configured to estimate a change in a diameter of the blood vessel using the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel (Fig. 4, step 48, determining a baseline diameter and flow rate for the brachial artery prior to cuff inflation; steps 64-66, monitoring the brachial artery diameter until the diameter reaches a maximum diameter 42), and estimate bio-information based on the estimated change in the diameter of the blood vessel (Fig. 4, step 68, calculating a percent dilation and/or Abstract, determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion).
Regarding claim 2, Friedman teaches the ultrasound image acquirer is further configured to transmit ultrasonic waves to the object, receive a reflected wave reflected from the object, and generate the ultrasound images based on the received reflected wave (¶ [0023]-[0024]; ¶ [0035]; etc.).
Regarding claim 3, Friedman teaches the pressurizer comprises a cuff (blood pressure cuff 24). 
Regarding claim 12, Friedman teaches the apparatus further comprises an output interface (display 22 of the patient monitor 20) configured to output at least one of the ultrasound images, the change in the diameter of the blood vessel, and a result of estimating the bio-information (¶ [0037]). 
Regarding claim 13, Friedman teaches a method of estimating bio-information, the method comprising: 
acquiring, through an ultrasound image acquirer (ultrasound transducer 28 and processor of ultrasound system 16), ultrasound images of an object (¶ [0035] recording ultrasound images); 
pressurizing, through a pressurizer (blood pressure cuff 24 of the blood pressure monitor 14; ¶ [0016]), the object to occlude a blood vessel (Fig. 4, step 52, inflating the pressure cuff to systolic blood pressure plus a predetermined increment);
estimating, by a processor (processor of ultrasound system 16 and/or patient monitor 20), a change in a diameter of the blood vessel using the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel (Fig. 4, step 48, determining base-line diameter and flow rate for the brachial artery prior to cuff inflation; steps 64-66, monitoring the brachial artery diameter until the diameter reaches a maximum diameter 42); and 
estimating, by the processor, bio-information based on the estimated change in the diameter of the blood vessel (Fig. 4, step 68, calculating a percent dilation and/or Abstract, determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion).
Regarding claim 19, Friedman teaches the method further comprises outputting at least one of the change in the diameter of the blood vessel, and a result of estimating the bio-information (¶ [0037]).
Regarding claim 20, Friedman teaches an ultrasonic device (ultrasound system 16) comprising:
 an ultrasound image acquirer (Fig. 1; ¶ [0024]; ultrasound transducer 28 and processor of ultrasound system 16) configured to transmit ultrasonic waves to an object and acquire ultrasound images based on a reflected wave reflected from the object (¶ [0023]-[0024]; ¶ [0035]; etc.); and
a processor (¶ [0024] processor) configured to control a pressurizing device to occlude a blood vessel of the object (Fig. 4, step 50; ¶ [0030] once the ultrasound system has made a determination of baseline diameter and flow rate, the ultrasound system signals the blood pressure monitor through the communication line 18 to initiate the measurement of the blood pressure, which includes occlusion of the blood vessel as described throughout the document), estimate a change in a diameter of the blood vessel based on the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel (Fig. 4, step 48, determining base-line diameter and flow rate for the brachial artery prior to cuff inflation; steps 64-66, monitoring the brachial artery diameter until the diameter reaches a maximum diameter 42), and estimate bio-information based on the estimated change in the diameter of the blood vessel (Fig. 4, step 68, calculating a percent dilation and/or Abstract, determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion).
Regarding claim 21, Friedman teaches the ultrasonic device comprises a communication interface configured to transmit a control signal generated by the processor to the pressurizing device (¶ [0030]).
Regarding claim 24, Friedman teaches the ultrasonic device comprises an output interface configured to output at least one of the ultrasound images, the change in the diameter of the blood vessel, and a result of estimating the bio-information (¶ [0037] where bio-information estimated by the ultrasound system 16 may be displayed by patient monitor 20, indicating the system 16 comprises an interface for outputting/communicating the bio-information to the patient monitor for said display; alternatively/additionally, ¶ [0015] suggesting patient monitor may be eliminated and ultrasound system 16 itself may comprise an output interface, i.e., display).

Claim(s) 4, 22, 26, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of US 2016/0058305 A1 (Nichol).
Regarding claim 4, Friedman teaches the limitations of claim 1, as discussed above, and further teaches/suggests the processor is further configured to control the ultrasound image acquirer to acquire the ultrasound images (Fig. 4, step 48), and control the pressurizer to apply the pressure to the object during a period of time (Fig. 4, step 52), and release the pressure after an elapse of the period of time (Fig. 4, step 62). Friedman does not expressly teach the processor performs the above steps in response to a for estimating the bio-information. Nichol teaches and/or suggests comprising an ultrasound image acquirer configured to acquire ultrasound images of an object (measuring probe 105; ¶ [0020]); a pressurizer configured to apply pressure to the object to occlude a blood vessel (pneumatic cuff 110); and a processor (analysis device 115) configured to estimate bio-information based on an estimated change in the diameter of a blood vessel (¶ [0032] determining FMD by comparative calculation of the changes in diameter of the blood vessel being measured before, during, or after transient occlusion; e.g., Fig. 5), wherein the processor is further configured to, based on a request for estimating the bio-information, control the ultrasound image acquirer to acquire the ultrasound images, and control the pressurizer to apply the pressure to the object during a period of time, and release the pressure after an elapse of the period of time (¶ [0051] when reperfusion injury analysis device 115 is activated by a user, the timer provides a pre-occlusion measurement period to collect the hemodynamic property of a blood vessel, then initiates an occlusion start time to controller 414 to apply pressure to the blood vessel through a pneumatic cuff 110, then initiates a post-occlusion time to remove pressure from pneumatic cuff 110 and begin a post-occlusion measurement period to collect the hemodynamic property of the blood vessel in a post-occluded state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friedman with the processor being configured to, based on a request for estimating the bio-information, control the ultrasound image acquirer to acquire the ultrasound images, and control the pressurizer to apply the pressure to the object during a period of time, and release the pressure after an elapse of the period of time as taught/suggested by Nichol in order to enable a user to acquire bio-information with reduced variability as desired in multiple settings, e.g., while a user is ambulatory (Nichol, ¶ [0017], ¶ [0051]; etc.).
Regarding claim 22, Friedman teaches the limitations of claim 21, and further teaches and/or suggests the communication interface is further configured to transmit at least one of the ultrasound images, the change in the diameter of the blood vessel, and a result of estimating the bio-information to a device (¶ [0037] where bio-information estimated by the ultrasound system can be displayed on a display 22 of the patient monitor 20) Friedman does not expressly teach the device (patient monitor) is a mobile device. Nichol teaches/suggests a similar system comprising a mobile device (analysis device 115; ¶ [0017]), disclosing/suggesting a portable and non-invasive means for assessing bio-information (e.g., FMD or assessments based thereon) would be desirable for ambulatory subjects (¶ [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Friedman with the device being a mobile device in order to enable a user to acquire bio-information with reduced variability as desired in multiple settings, e.g., while a user is ambulatory (Nichol, ¶ [0017], ¶ [0051]; etc.).
Regarding claims 26 and 27, Friedman teaches and/or suggests a device comprising a processor (processor of ultrasound system 16 and/or patient monitor 20) configured to: estimate a change in a diameter of a blood vessel based on the ultrasound images transmitted from the ultrasonic device before and after an occlusion of the blood vessel (Fig. 4, step 48, determining a baseline diameter and flow rate for the brachial artery prior to cuff inflation; steps 64-66, monitoring the brachial artery diameter until the diameter reaches a maximum diameter 42); and estimate bio-information based on the estimated change in the diameter of the blood vessel (Fig. 4, step 68, calculating a percent dilation and/or Abstract, determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion).
Friedman does not teach the device is mobile or comprises a communication interface configured to transmit a first control signal to an ultrasonic device and a second control signal to a pressurizing device and receive ultrasound images of an object from the ultrasonic device, wherein the processor is configured to generate the first control signal and the second control signal. However, Friedman does suggest various processing steps may be performed by either an ultrasound system or a patient monitor (e.g., ¶¶ [0036]-[0037]). 
Nichol teaches/suggests a mobile device (analysis device 115; ¶ [0017]) comprising: a communication interface (interface for achieving connections disclosed in ¶ [0041]) configured to transmit a first control signal to an ultrasonic device and a second control signal to a pressurizing device (¶ [0051]) and receive ultrasound images of an object from the ultrasonic device (¶ [0049] where data from the measuring probe 105 is received by data module 410); and a processor (data module 410 and controller 414) configured to generate, based on a request for estimating the bio-information, the first control signal for controlling the ultrasonic device to acquire the ultrasound images; generate the second control signal for controlling the pressurizing device to pressurize the object during a period of time; and generate a third control signal for controlling the pressurizing device to release pressure after an elapse of the period of time (¶ [0051] when the reperfusion injury analysis device 115 is activated by a user, the timer provides a pre-occlusion measurement period to collect the hemodynamic property of a blood vessel, then initiates an occlusion start time to controller 414 to apply pressure to the blood vessel through a pneumatic cuff 110, then initiates a post-occlusion time to remove pressure from pneumatic cuff 110 and begin a post-occlusion measurement period to collect the hemodynamic property of the blood vessel in a post-occluded state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Friedman to comprise a mobile device including a communication interface configured to transmit a first control signal to an ultrasonic device and a second control signal to a pressurizing device and receive ultrasound images of an object from the ultrasonic device, wherein the processor is configured to generate first, second and third control signals as taught/suggested by Nichols in order to enable a user to acquire bio-information with reduced variability as desired in multiple settings, e.g., while a user is ambulatory (Nichol, ¶ [0017], ¶ [0051]; etc.).
Regarding claim 29, Friedman as modified teaches/suggests the device further comprises an output interface configured to output at least one of the ultrasound images, the change in the diameter of the blood vessel, and a result of estimating the bio-information (Friedman, ¶ [0037] where bio-information estimated by the ultrasound system 16 may be displayed by patient monitor 20, indicating the system 16 comprises an interface for outputting/communicating the bio-information to the patient monitor for said display; alternatively/additionally, ¶ [0015] suggesting patient monitor may be eliminated and ultrasound system 16 itself may comprise an output interface, i.e., display; Nichol, ¶ [0033]).

Claim(s) 5-6, 8-9, 14, 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman; or alternatively, over Friedman in view of US 2014/0288446 A1 (Lee '446).
Regarding claims 5, 8-9, 14, 16-17 and 23, Friedman teaches the limitations of claims 1, 13 and 20, as discussed above. Friedman further teaches the processor is configured for, based on the estimated change in the diameter of the blood vessel, acquiring at least one feature including a vascular dilation rate based on a difference between a diameter of the blood vessel before pressurization and a diameter of a dilated blood vessel (¶ [0037] calculating a percent dilation, %FMD, which is also reasonably encompassed by the term "bio-information"). While Friedman teaches/suggests the system is configured for/method comprises determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion (Abstract), Friedman does not appear to disclose the system utilizes the feature to derive additional bio-information that is output to a user. Rather, Friedman appears to disclose the feature is displayed (e.g., ¶ [0037]). However, Friedman discloses particular ranges of %FMD correlate to different endothelial function states or categories (e.g., normal, abnormal, and high risk, as described in ¶ [0037]), and suggests the system/method may be utilized without skilled and trained personnel (e.g., ¶ [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Friedman with the processor being configured for estimating bio-information based on the acquired at least one feature (e.g., assessing endothelial function status/category based on %FMD) in order to facilitate providing more readily comprehensible information to a user (e.g., indication of normal, abnormal or severe dysfunction), particularly when the system/method is being utilized without skilled and trained personnel. 
Alternatively/Additionally, Lee '446 teaches/suggests a method comprising a processor configured for acquiring features such as a vascular dilation rate (¶ [0025] dilatation index DI defined according to a flow-mediated dilation (FMD) theory) and a restoration rate of a blood vessel based on a slope between a diameter of a dilated blood vessel at a first time point at which the dilated blood vessel occurs upon releasing the pressure and a diameter of the blood vessel after a predetermined time from the first time point (¶ [0027] rising slope), and estimating bio-information (endothelial function) based on the acquired features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Friedman with the processor being configured for acquiring additional features, such as restoration rate, and estimating bio-information based on the acquired features (e.g., assessing endothelial function based on multiple features) as taught/suggested by Lee '446 in order to provide a more comprehensive assessment of endothelial function (the bio-information) that utilizes static and dynamic features (Lee '446, ¶¶ [0026]-[0024]). 
Regarding claim 6, Friedman as modified teaches/suggests the limitations of claim 5, as discussed above, but does not expressly disclose the processor is further configured to generate the graph representing the estimated change in the diameter of the blood vessel over a period of time and acquire the at least one feature based on the generated graph. However, Friedman does disclose a graph representing the estimated change in the diameter of the blood vessel over a period of time and teaches/suggests the at least one feature (e.g., %FMD) is observable and/or may be derived from the generated graph (¶ [0026]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friedman with the processor being configured to generate a graph and acquire the at least one feature based on the generated graph as a simple substitution of one method for acquiring a vascular dilation rate for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Friedman with the processor being configured to generate a graph representing the estimated change in the diameter of the blood vessel over a period of time and acquire the at least one feature based on the generated graph because Applicant has not disclosed that generating a graph to acquire the feature(s) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with otherwise monitoring diameter values acquired over time as taught/suggested by Friedman because either arrangement permits acquiring a desired feature.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Friedman as evidenced by "Hyperglycemia Rapidly Suppresses Flow-Mediated Endothelium-Dependent Vasodilation of Brachial Artery" (Kawano), or alternatively, under 35 U.S.C. 103 as being unpatentable over Friedman in view of Kawano. 
Regarding claim 11, Friedman teaches the limitations of claim 1, as discussed above, but does not teach the bio-information includes information of at least one of blood sugar, glucose intake, calories, triglycerides, proteins, cholesterol, carotenoids, lactic acid, body water, extracorporeal water, total body water, and uric acid. As discussed above with respect to rejections under 35 U.S.C. 112(b), the scope of the bio-information "including information of" parameters is unclear. Friedman teaches the estimated bio-information may comprise FMD, as discussed above. The prior art of record indicates this parameter "includes information of" (i.e., is correlated with) at least blood sugar (see, Kawano, e.g., pg. 151, plasma glucose levels show a significant negative correlation with FMD), and therefore is understood to meet the claim. Alternatively/Additionally, if it is Applicant's intention that estimating bio-information is intended to be limited to estimating at least one of the claimed parameters, Friedman does not expressly teach this limitation. Friedman discloses/suggests determining endothelial dysfunction by calculating FMD (Abstract), as FMD is correlated with severity of endothelial dysfunction (¶ [0037]). Similarly, Kawano discloses FMD is correlated with blood sugar, or plasma glucose levels (Kawano, pg. 151). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friedman with the bio-information alternatively/additionally including information of at least one of blood sugar (e.g., estimating blood sugar based on FMD), as the prior art indicates the calculated value is similarly significantly correlated with this parameter (Kawano). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of US 2020/0315571 A1 (Sonnenschein).
Regarding claim 25, Friedman teaches the limitations of claim 20, as discussed above, and further teaches the ultrasonic device comprises means for attaching at least the ultrasound image acquirer to a person (¶ [0020]), but does not expressly teach a main body in which the ultrasound image acquirer and the processor are mounted; and a strap configured to be connected to the main body. Sonnenschein teaches/suggests a system comprising an ultrasonic device comprising a main body (Figs. 1 and 2, case of smartwatch; ¶ [0036] detachable unit) in which an ultrasound image acquirer and the processor are mounted (¶ [0042] transducer array and processing circuitry); and a strap configured to be connected to the main body (¶ [0036] belt or strap). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Friedman with a main body in which the ultrasound image acquirer and the processor are mounted and a strap configured to be connected to the main body as taught and/or suggested by Sonnenschein in order to enable providing a compact, portable ultrasonic system capable of continuous monitoring (Sonnenschein, ¶ [0002]; ¶ [0054]; etc.) and/or as a simple substitution of one known configuration for a wearable ultrasonic device for acquiring a vascular contraction rate value for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Nichol as applied to claim(s) 26 above; or alternatively, over Friedman in view Nichol as applied to claim(s) 26 above, and further in view of Lee '446.
Regarding claim 28, Friedman as modified teaches/suggests the limitations of claim 26, as discussed above. Friedman further teaches the processor is configured for, based on the estimated change in the diameter of the blood vessel, acquiring at least one feature including a vascular dilation rate based on a difference between a diameter of the blood vessel before pressurization and a diameter of a dilated blood vessel (¶ [0037] calculating a percent dilation, %FMD, which is also reasonably encompassed by the term "bio-information"). While Friedman teaches/suggests the system is configured for/method comprises determining endothelial dysfunction based upon the detected characteristics of the artery before and after occlusion (Abstract), Friedman does not appear to disclose the system utilizes the feature to derive additional bio-information that is output to a user. Rather, Friedman appears to disclose the feature is displayed (e.g., ¶ [0037]). However, Friedman discloses particular ranges of %FMD correlate to different endothelial function states or categories (e.g., normal, abnormal, and high risk, as described in ¶ [0037]), and suggests the system/method may be utilized without skilled and trained personnel (e.g., ¶ [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Friedman with the processor being configured for estimating bio-information based on the acquired at least one feature (e.g., assessing endothelial function status/category based on %FMD) in order to facilitate providing more readily comprehensible information to a user (e.g., indication of normal, abnormal or severe dysfunction), particularly when the device is being utilized without skilled and trained personnel. 
Alternatively/Additionally, Lee '446 teaches/suggests a method comprising a processor configured for acquiring features such as a vascular dilation rate (¶ [0025] dilatation index DI defined according to a flow-mediated dilation (FMD) theory) and a restoration rate of a blood vessel based on a slope between a diameter of a dilated blood vessel at a first time point at which the dilated blood vessel occurs upon releasing the pressure and a diameter of the blood vessel after a predetermined time from the first time point (¶ [0027] rising slope), and estimating bio-information (endothelial function) based on the acquired features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Friedman with the processor being configured for acquiring additional features, such as restoration rate, and estimating bio-information based on the acquired features (e.g., assessing endothelial function based on multiple features) as taught/suggested by Lee '446 in order to provide a more comprehensive assessment of endothelial function (the bio-information) that utilizes static and dynamic features (Lee '446, ¶¶ [0026]-[0024]). 

Claim(s) 1, 5, 8, 10, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by US 2019/0216338 A1 (Lee '338). 
Regarding claims 1, 5, 8 and 10, Lee '338 teaches an apparatus for estimating bio-information, the apparatus comprising:
an ultrasound image acquirer configured to acquire ultrasound images of an object (¶ [0071] sensor for measuring FMD/C; ¶ [0078] where ultrasound imaging is used for measuring flow mediated responses); 
a pressurizer configured to apply pressure to the object to occlude a blood vessel (¶ [0071] blood pressure cuff; ¶ [0078] achieving blood flow occlusion via the cuff); and 
a processor (¶ [0071] processor 402 and/or a processing means associated with the sensor device) configured to estimate a change in a diameter of the blood vessel using the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel (¶ [0034]-[0036] where the sensor device and/or processor may be used to measure FMD/C; ¶ [0078] measuring arterial diameter at baseline and at specific time points during flow occlusion and after the release of the blood pressure cuff); acquire at least one feature among a vascular contraction rate and a vascular dilation rate based on a difference between a diameter of the blood vessel before pressurization and a diameter of a dilated blood vessel (¶¶ [0034]-[0036] where the sensor device and/or processor may be used to measure FMD/C; ¶ [0079] FMD equation); and estimate the bio-information based on the acquired at least one feature and a bio-information estimation model, the bio-information estimation model defining a correlation between the at least one feature and the bio-information (Fig. 5, step 506, determining a risk factor indicative of predicted growth by evaluating the FMD/C values with those in an aneurysm risk model relating risk to FMD/C values). 
Regarding claims 13-14, 16 and 18, Lee '338 teaches a method of estimating bio-information, the method comprising: 
acquiring, through an ultrasound image acquirer (¶ [0071] sensor for measuring FMD/C), ultrasound images of an object (¶ [0078] where ultrasound imaging is used for measuring flow mediated responses);
pressurizing, through a pressurizer (¶ [0071] blood pressure cuff), the object to occlude a blood vessel (¶ [0078] achieving blood flow occlusion via the cuff);
estimating, by a processor (¶ [0071] processor 402 and/or a processing means associated with the sensor device), a change in a diameter of the blood vessel using the ultrasound images acquired by the ultrasound image acquirer before and after an occlusion of the blood vessel (¶ [0034]-[0036] where the sensor device and/or processor may be used to measure FMD/C; ¶ [0078] measuring arterial diameter at baseline and at specific time points during flow occlusion and after the release of the blood pressure cuff);
acquiring, by the processor, based on the change in the diameter of the blood vessel, at least one feature among a vascular contraction rate and a vascular dilation rate based on a difference between a diameter of the blood vessel before pressurization and a diameter of a dilated blood vessel (¶¶ [0034]-[0036] where the sensor device and/or processor may be used to measure FMD/C; ¶ [0079] FMD equation); and 
estimating, by the processor, bio-information based on the acquired at least one feature (Fig. 5, step 506, determining a risk factor indicative of predicted growth by evaluating the FMD/C values with those in an aneurysm risk model relating risk to FMD/C values).



Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee '338 in view of "Conduit Artery Constriction Mediated by Low Flow" (Gori).
Regarding claims 7 and 15, Lee '338 teaches the limitations of claims 5 and 14, as discussed above, but does not expressly disclose the manner in which vascular contraction rate (FMC) is calculated, and therefore does not expressly teach vascular contraction rate is acquired based on a difference between a diameter of the blood vessel before pressurization and a reduced blood vessel diameter after the pressurization. 
Gori discloses a method of acquiring vascular contraction rate (FMC) based on a difference between a diameter of the blood vessel before pressurization and a reduced blood vessel diameter after the pressurization (e.g., Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Lee '338 with acquiring the vascular contraction rate (i.e., FMC) based on a difference between a diameter of the blood vessel before pressurization and a reduced blood vessel diameter after the pressurization as taught/suggested by Gori as a simple substitution of one known method for acquiring a vascular contraction rate value for another to yield no more than predictable results. See MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791